At the outset, I am pleased to extend my sincere congratulations to Mr. Tijjani Muhammad-Bande, and through him to our brother country of Nigeria for the confidence shown to him in his election to preside over the General Assembly at this current session. I wish him every success in this noble task. I would also like to express my appreciation and gratitude to Ms. Maria Fernanda Espinosa Garces for her able leadership of the work of the General Assembly at its seventy-third session.
I want to express my utmost appreciation to Secretary-General Antonio Guterres for his valuable efforts aimed at serving the purposes and principles of our Organization and upholding its noble ideals, and I renew my support for his various reforms and initiatives.
I would also like to express my gratitude to the Secretary-General and the States Members of the United Nations for the kind gesture to Tunisia and its great departed leader of holding a meeting of the General Assembly on 1 August in memory of our late President Beji Caid Essebsi, the first democratically elected President in Tunisia (see A/73/PV.102). President Essebsi was indeed a great statesman who relied on his wisdom, foresight and vast political experience to lead us through dialogue and consensus, and with full respect for the rights and fundamental freedoms of all Tunisians, to the democratic transformation of our country.
Since 2011, Tunisia has embarked on an irreversible democratic path that was consecrated in our 2014 Constitution. This democratic path is based on the supremacy of the rule of law, State institutions and support for individual and collective rights and freedoms in all areas. In the past few years, Tunisia’s nascent experience has already shown that the path has been well taken, despite difficulties and the ongoing challenges. We saw proof of that in the smooth transfer of power following the death of President Essebsi, in full application of the provisions of our Constitution.
In the same context, on 15 September Tunisia held a first round of presidential elections under the supervision of the Independent High Authority for Elections and in the presence of international observers from various countries and regional and international organizations, all of whom attested to the transparency and integrity of the elections. We are confident that the second round of elections, which are to be held in few days, as well as the legislative elections to be held on 6 October, will be just as transparent and impartial, thereby proving that we have come a long way on the path to democracy in Tunisia and that there will be no going back. We hope that the elections will result in the enhanced representation of women and youth as a national choice reflecting the development and maturity of Tunisian society, reaffirming the importance of enabling these two groups to assume the highest positions in decision-making and public affairs.
The theme of the seventy-fourth session of the General Assembly — “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” — reflects our firm belief in the work of multilateral mechanisms, foremost among which is the United Nations, as the best way to fulfil our joint hopes and aspirations for peace, comprehensive sustainable development and prosperity for all. These priorities will receive our most serious attention in the upcoming phase of our national development.
The gravity of the common development, social and environmental challenges facing our countries and peoples today confirms our urgent need to work together as an international community to entrench the principle of collective solidarity, with a view to putting an end to poverty and marginalization and to promoting social integration, empowering women, providing better education and fighting the effects of climate change. The States Members of the United Nations recognized this collective responsibility when they adopted the 2030 Agenda for Sustainable Development as a common framework for addressing current challenges, securing the basic rights of our peoples and realizing safe, prosperous and sustainable societies.
Tunisia has adopted all these noble objectives and incorporated them into its five-year development plan for the period from 2016 to 2020. Accordingly, at the High-level Political Forum on Sustainable Development in July, we presented our first voluntary national review on the implementation of the Sustainable Development Goals.
In the most recent period, Tunisia, eager to realize economic transformation, support social change and protect the path to democracy, has continued to implement its major structural reform programme. We have been able to achieve positive results in terms of improving development indicators, promoting internal and external investment, restoring the tourism sector and raising our standing in the human development indices, despite ongoing difficulties and regional instability. My country relies mainly on its capacities and potential in achieving those goals. We also seek to tackle challenges by developing cooperation and partnerships with all our friends and partners in various fields, with a view to serving mutual interests and contributing to greater security and stability at the regional and international level.
Given the particular importance we attach to the African dimension of our foreign policy, Tunisia reiterates its commitment to developing cooperation and partnership on the continent, while we seek to further African economic integration pursuant to Agenda 2063 of the African Union. From this rostrum, I want to renew our call to the international community to continue providing the support needed to help Africa fulfil its promise and potential and by generally strengthening development across the continent. This approach will open new horizons for African youth and enable young people to become active contributors to development and prosperity, while protecting them from falling victim to terrorism and illegal migration networks.
Violent extremism and terrorism have been on the rise around the world. Their promoters have taken advantage of tensions and unresolved crises to threaten security and stability, targeting countries and community cohesion in order to undermine development and democracy. Efforts made at the national, regional and international level to combat terrorist organizations and abort their plans have led to substantial progress. Nevertheless, terrorist entities have been able to regroup and reposition themselves, exploiting ongoing conflicts and setting up smuggling networks in hotbeds of tension. We must therefore mobilize efforts and coordination activities beyond mere cooperation to root out the sources of terrorism, including working diligently to resolve crises and respect arms embargoes, in line with the relevant Security Council resolutions, as well as to provide adequate support to the countries at the forefront of combating this scourge.
We would also like to emphasize that fighting terrorism requires confronting extremist ideologies and shielding communities, especially young people, from social isolation and vulnerability to extremist recruitment. Tunisia has come a long way in implementing its national strategy to combat terrorism and violent extremism, which has helped us to attain significant security successes in fighting these dangerous phenomena, foiling terrorist plans and protecting democracy, security and stability.
Our Arab region continues to witness unprecedented instability owing to ongoing conflicts and tensions, an increase in current threats and dangers, and the undermining of the capacity of some countries in the region, all of which hampers development. We believe that dangerous developments such as the military confrontations taking place in our sister country of Libya contribute to deepening the suffering of the fraternal people of that country, creating a serious threat to security and stability, not only in Libya, but in the region as a whole.
Given the special and deep historic ties between the fraternal peoples of Tunisia and Libya, and in the light of our sense of responsibility and duty to that country, we reiterate our call to our Libyan brothers and sisters to put an immediate end to hostilities and military operations and return to the political settlement process under the auspices of the United Nations. Following the initiative of President Essebsi and in full coordination with Algeria, Egypt and the international community, Tunisia reiterates its commitment to doing everything it can to support our Libyan brothers and sisters in overcoming the current crisis through dialogue, consensus and upholding the primacy of their national interests, with a view to reaching a comprehensive political settlement.
The long-standing Palestinian question remains at the top of the list of urgent regional and international issues. We believe that a just settlement of the Palestinian question represents the main path to restoring security and stability in the region.
To that end, on 31 March, Tunisia hosted the thirtieth regular summit of the League of Arab States, at which we stressed the central importance of the question of Palestine. Today, Tunisia stresses anew that it is absolutely vital to reach a just and comprehensive solution of the question, in which the fraternal Palestinian people regain without delay their legitimate rights and establish their own independent State within the 4 June 1967 borders, with East Jerusalem at its capital, based on the agreed terms of reference, resolutions of international legitimacy, the Arab Peace Initiative and the principle of a two-State solution. We renew our call to the international community to shoulder its responsibilities, provide the protection the Palestinian people need, and preserve the legal and historic status of Jerusalem and the other occupied Palestinian territories.
Furthermore, Tunisia calls for intensifying the international and regional efforts to find a political settlement to the crisis in Syria that preserves the sovereignty and integrity of this fraternal country, ends the suffering of its people and fulfils their aspirations towards living in peace and stability. In this regard, Tunisia welcomes the establishment of the Constitutional Committee, which gives hope for seeing an end to the conflict and the launch of an inclusive Syrian-led and Syrian-owned political process, with a view to achieving the long-awaited settlement, in accordance with Security Council resolution 2254 (2015).
We also hope that the international community can help our brothers and sisters in Yemen achieve a political solution that preserves the integrity and sovereignty of their country and bring their humanitarian suffering to an end, thereby contributing to strengthening the security and stability in the Arabian Gulf.
With regard to the fraternal Republic of the Sudan, Tunisia once again welcomes the agreement reached between the Transitional Military Council and the Forces for Freedom and Change on administering the country during its transitional period. Tunisia stresses the importance of this agreement, which is a significant positive step in this latest phase in the history of the Sudan that will contribute to preserving the country’s security, stability and territorial integrity and will meet the aspirations of its people for democracy, development and peace. In this context, Tunisia calls for lifting the sanctions imposed on the Republic of the Sudan, which will help to support the efforts of that brother country to make a successful transition to democracy and achieve economic and social development.
Tunisia is preparing to join the Security Council on 1 January 2020 as a non-permanent member for the period from 2020 to 2021. It will be the fourth time in our history that we have served on the Council. It is an important task for which we will count on the help and support of all our friends and partners. As a peace-loving nation, my country, which is known for its dedication to international legitimacy, will focus on preventive diplomacy in settling disputes by peaceful means and on promoting the role of women and young people in maintaining international peace and security. We intend to play our role in the Security Council in a constructive and responsible manner and to actively contribute to collective efforts to fulfil the Council’s mandate.
Tunisia will do its utmost to promote dialogue, trust and rapprochement and achieve political settlements to current disputes and conflicts, particularly in the Arab and African regions, as quickly as possible, in accordance with the purposes and principles of the Charter of the United Nations and the requirements of international legitimacy. As a member of the Security Council, my country will seek greater support for United Nations peacekeeping operations, including by striving to ensure that their missions conform to the desired goals and operate successfully within the means available. We also reiterate Tunisia’s commitment to strengthening its own participation in peacekeeping operations.
In conclusion, we emphasize Tunisia’s determination to continue working, in cooperation and coordination with all fraternal and friendly countries, to achieve the lofty objectives of the United Nations in the humanitarian arena and to further entrench the noble universal ideals set forth in the Charter.
